DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2, 6-10 ,11-12 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-11, 13 and 19-20  of U.S. Patent No. 9,953,222 B2.
For claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 9,953,222 B2, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,953,222 B2 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 9,953,222 B2

Application 17/121505
U.S. Patent No. 9,953,222 B2
A computer-implemented method for selecting representative frames for videos, the method comprising:
 identifying a plurality of semantic features for one or more frames of a video by determining, using a plurality of semantic classifiers, a likelihood of a semantic concept being depicted in a frame of the video and assigning a label corresponding to the semantic concept to the frame of the video based on the likelihood of the semantic concept being depicted in the frame of the video;
 selecting a plurality of representative frames of the video, wherein each representative frame is selected based on the assigned label; and 
generating a storyboard that combines at least a portion of the plurality of representative frames of the video.
A computer-implemented method for selecting representative frames for videos, comprising:
 receiving a video including a set of frames; 
identifying a set of features for each of the frames of the video, wherein the set of features includes frame-based features and semantic features, and wherein each of the semantic features for a frame is identified by 
(i) transmitting a designation of the frame associated with the frame-based features to a plurality of semantic classifiers, 
(ii) receiving, from each of the plurality of semantic classifiers, a likelihood of a semantic concept being depicted in the frame of the video, and
(iii) assigning a label corresponding to the semantic concept to the frame of the video based on the likelihood of the semantic concept being depicted in the frame of the video; 
generating a set of video segments for the video, each video segment including a chronological subset of frames from the video, and each frame associated with at least one of the semantic features; 
generating, for each video segment in the set of video segments, a score for each frame of the subset of frames of the video segment based at least on the semantic features; 
selecting a plurality of representative frames of the video, wherein each representative frame for each video segment in the set of video segments is selected based on the scores for the frames in the video segment, the representative frame representing and summarizing the video segment; and 
generating a summarized video that combines at least a portion of the plurality of representative frames of the video.


As for Claim 2, although this claim is not identical to Claim 1 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,953,222 because Claim 2 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 9,953,222.

As for Claim 6 , although this claim is not identical to Claim 1 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 9,953,222 because Claim 6 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 9,953,222.
As for Claim 7, although this claim is not identical to Claim 9 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 9 of U.S. Patent No. 9,953,222 because Claim 7 is broader than and fully encompassed by Claim 9 of U.S. Patent No. 9,953,222.

As for Claim 8, although this claim is not identical to Claim 10 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 9,953,222 because Claim 8 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 9,953,222.

As for Claim 9, although this claim is not identical to Claim 11 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 9,953,222 because Claim 2 is broader than and fully encompassed by Claim 11 of U.S. Patent No. 9,953,222.

As for Claim 10 , although this claim is not identical to Claim 2 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 2 of U.S. Patent No. 9,953,222 because Claim 2 is broader than and fully encompassed by Claim 2 of U.S. Patent No. 9,953,222.

As for Claim 11, although this claim is not identical to Claim 20 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 20 of U.S. Patent No. 9,953,222 because Claim 11 is broader than and fully encompassed by Claim 20 of U.S. Patent No. 9,953,222.

As for Claim 12, although this claim is not identical to Claim 20 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 20 of U.S. Patent No. 9,953,222 because Claim 12 is broader than and fully encompassed by Claim 20 of U.S. Patent No. 9,953,222.

As for Claim 16 , although this claim is not identical to Claim 20 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 20 of U.S. Patent No. 9,953,222 because Claim 16 is broader than and fully encompassed by Claim 20 of U.S. Patent No. 9,953,222.

As for Claim 17, although this claim is not identical to Claim 19 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 19 of U.S. Patent No. 9,953,222 because Claim 17 is broader than and fully encompassed by Claim 19 of U.S. Patent No. 9,953,222.

As for Claim 18, although this claim is not identical to Claim 10 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 9,953,222 because Claim 18 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 9,953,222.

As for Claim 19, although this claim is not identical to Claim 11 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 9,953,222 because Claim 19 is broader than and fully encompassed by Claim 11 of U.S. Patent No. 9,953,222.

As for Claim 20 , although this claim is not identical to Claim 2 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 2 of U.S. Patent No. 9,953,222 because Claim 20 is broader than and fully encompassed by Claim 2 of U.S. Patent No. 9,953,222.

As for Claim 21, although this claim is not identical to Claim 13 of U.S. Patent No. 9,953,222, this claim is not patentably distinct from Claim 13 of U.S. Patent No. 9,953,222 because Claim 21 is broader than and fully encompassed by Claim 13 of U.S. Patent No. 9,953,222.

For Claims 2-21, although these claims are not identical to Claims 2-20 of U.S. Patent No. 9,953,222 B2, these claims are not patentably distinct from Claims 2-20 of U.S. Patent No. 9,953,222 B2 because Claims 2-21 are broader than and fully encompassed by Claims 2-20  of U.S. Patent No. 9,953,222 B2.

Claims  3-5 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,953,222 B2. (hereinafter Shetty), in view of (U.S. 20130114902 A1; Sukthankar)

	Regarding claims 3 and 13, Shetty discloses  the claim invention except for further comprising determining the user interest based on prior videos viewed by the user. 
In related art, Sukthankar in Paragraph 95 discloses “The user can then select a volume currently displayed in a video playback area.”
	It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate of Sukthankar  into the teaching of Shetty in order to improving and enhancing  identification of particular video segments and enables users to easily create a composite video containing volumes of interest. 
	
Regarding claims 4 and 14,  Shetty discloses  the claim invention except further comprising determining the user interest based on user activity on sites that are different than a video hosting service associated with the video. 
In related art, Sukthankar discloses Paragraph 95 discloses “a user enthralled by the sight of a penguin sliding over the surface of an iceberg during playback of a video about life in the Antarctic could click on the volume containing the penguin to gain quick access to other scenes of penguins, either in that same video or in other videos”
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate of Sukthankar  into the teaching of Shetty in order to improving and enhancing  identification of particular video segments and enables users to easily create a composite video containing volumes of interest.

Regarding claims 5 and 15, Shetty discloses  the claim invention except wherein each representative frame of the plurality of representative frames of the video is selected based on the assigned label corresponding to a search query entered by a user.
In related art, Sukthankar discloses Paragraph 95 discloses “The video search module 106 may thus identify videos that more accurately match the concepts in the user query … increasing the ranking for videos with higher proportions of volumes matching the search query.”
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate of Sukthankar  into the teaching of Shetty in order to improving and enhancing  identification of particular video segments and enables users to easily create a composite video containing volumes of interest.

Claims 1-2, 6-10 ,11-12 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6-11 and 16-21 of U.S. Patent No. 10,867,183 B2.

For claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 10,867,183 B2, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 10,867,183 B2 because Claim 1 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,867,183 B2

Application 17121505
U.S. Patent No. 10,867,183 B2
A computer-implemented method for selecting representative frames for videos, the method comprising:
 identifying a plurality of semantic features for one or more frames of a video by determining, using a plurality of semantic classifiers, a likelihood of a semantic concept being depicted in a frame of the video and assigning a label corresponding to the semantic concept to the frame of the video based on the likelihood of the semantic concept being depicted in the frame of the video;
 selecting a plurality of representative frames of the video, wherein each representative frame is selected based on the assigned label; and 
generating a storyboard that combines at least a portion of the plurality of representative frames of the video.
A computer-implemented method for selecting representative frames for videos, the method comprising: receiving a video;
 identifying a plurality of semantic features for each of frames of the video by transmitting a designation of a frame to a plurality of semantic classifiers,
 receiving, from each of the plurality of semantic classifiers, a likelihood of a semantic concept being depicted in the frame of the video, and 
assigning a label corresponding to the semantic concept to the frame of the video based on the likelihood of the semantic concept being depicted in the frame of the video; 
selecting a plurality of representative frames of the video, wherein each representative frame is selected based on the assigned label; and 
generating a summarized video that combines at least a portion of the plurality of representative frames of the video.



As for Claim 2, although this claim is not identical to Claim 1 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 10,867,183 because Claim 2 is broader than and fully encompassed by Claim 1 of U.S. Patent No. 10,867,183.
As for Claim 6, although this claim is not identical to Claim 6 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 6 of U.S. Patent No. 10,867,183 because Claim 6  is broader than and fully encompassed by Claim 6 of U.S. Patent No. 10,867,183
As for Claim 7, although this claim is not identical to Claim 7 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 7 of U.S. Patent No. 10,867,183 because Claim 7 is broader than and fully encompassed by Claim 7 of U.S. Patent No. 10,867,183
As for Claim 8, although this claim is not identical to Claim 8 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 8 of U.S. Patent No. 10,867,183 because Claim 8 is broader than and fully encompassed by Claim 8 of U.S. Patent No. 10,867,183
As for Claim 9, although this claim is not identical to Claim 9 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 9 of U.S. Patent No. 10,867,183 because Claim 9 is broader than and fully encompassed by Claim 9 of U.S. Patent No. 10,867,183
As for Claim 10, although this claim is not identical to Claim 10 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 10,867,183 because Claim 10 is broader than and fully encompassed by Claim 10 of U.S. Patent No. 10,867,183
As for Claim 11, although this claim is not identical to Claim 11 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 10,867,183 because Claim 11 is broader than and fully encompassed by Claim 11 of U.S. Patent No. 10,867,183
As for Claim 12, although this claim is not identical to Claim 12 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 12 of U.S. Patent No. 10,867,183 because Claim 12 is broader than and fully encompassed by Claim 12 of U.S. Patent No. 10,867,183
As for Claim 16, although this claim is not identical to Claim 16 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 16 of U.S. Patent No. 10,867,183 because Claim 16 is broader than and fully encompassed by Claim 16 of U.S. Patent No. 10,867,183
As for Claim 17, although this claim is not identical to Claim 17 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 17 of U.S. Patent No. 10,867,183 because Claim 17 is broader than and fully encompassed by Claim 17 of U.S. Patent No. 10,867,183
As for Claim 18, although this claim is not identical to Claim 18 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 18 of U.S. Patent No. 10,867,183 because Claim 18 is broader than and fully encompassed by Claim 18 of U.S. Patent No. 10,867,183
As for Claim 19, although this claim is not identical to Claim 19 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 19 of U.S. Patent No. 10,867,183 because Claim 19 is broader than and fully encompassed by Claim 19 of U.S. Patent No. 10,867,183
As for Claim 20, although this claim is not identical to Claim 20 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 20 of U.S. Patent No. 10,867,183 because Claim 20 is broader than and fully encompassed by Claim 20 of U.S. Patent No. 10,867,183
As for Claim 21, although this claim is not identical to Claim 21 of U.S. Patent No. 10,867,183, this claim is not patentably distinct from Claim 21 of U.S. Patent No. 10,867,183 because Claim 21 is broader than and fully encompassed by Claim 21 of U.S. Patent No. 10,867,183

Claims  3-5 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,867,183 B2. (hereinafter Shetty), in view of (U.S. 20130114902 A1; Sukthankar)

	Regarding claims 3 and 13, Shetty discloses  the claim invention except for further comprising determining the user interest based on prior videos viewed by the user. 
In related art, Sukthankar in Paragraph 95 discloses “The user can then select a volume currently displayed in a video playback area.”
	It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate of Sukthankar  into the teaching of Shetty in order to improving and enhancing  identification of particular video segments and enables users to easily create a composite video containing volumes of interest. 
	
Regarding claims 4 and 14,  Shetty discloses  the claim invention except further comprising determining the user interest based on user activity on sites that are different than a video hosting service associated with the video. 
In related art, Sukthankar discloses Paragraph 95 discloses “a user enthralled by the sight of a penguin sliding over the surface of an iceberg during playback of a video about life in the Antarctic could click on the volume containing the penguin to gain quick access to other scenes of penguins, either in that same video or in other videos”
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate of Sukthankar  into the teaching of Shetty in order to improving and enhancing  identification of particular video segments and enables users to easily create a composite video containing volumes of interest.

Regarding claims 5 and 15, Shetty discloses  the claim invention except wherein each representative frame of the plurality of representative frames of the video is selected based on the assigned label corresponding to a search query entered by a user.
In related art, Sukthankar discloses Paragraph 95 discloses “The video search module 106 may thus identify videos that more accurately match the concepts in the user query … increasing the ranking for videos with higher proportions of volumes matching the search query.”
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate of Sukthankar  into the teaching of Shetty in order to improving and enhancing  identification of particular video segments and enables users to easily create a composite video containing volumes of interest.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 1017 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukthankar et al (U.S. 20130114902 A1; Sukthankar)

Regarding claims 1, 11 and 21,  Sukthankar discloses A computer-implemented method for selecting representative frames for videos, (Fig.1, a block diagram of a video hosting service in which video volume labeling takes place) the method comprising: 

[Claim 11: a hardware processor (Paragraph 8: “a computer system comprises a computer processor and a computer-readable storage medium having executable computer program instructions.”) that is configured to:]

[Claim 21: A non-transitory computer-readable medium comprising computer- executable instructions that, when executed by a processor, cause the processor to perform a method for selecting representative frames for videos, (Paragraph 8: “a computer system comprises a computer processor and a computer-readable storage medium having executable computer program instructions. When executed by the computer processor the instructions perform actions”) the method comprising:]

identifying a plurality of semantic features (Fig.2, 220A,220B and 220C and Paragraph 29: “the volume identification module 119 identifies unlabeled volumes in the videos 117, determines features representative of those volumes, and through analysis of these features then assigns semantically meaningful labels to the volumes.) for one or more frames of  a video (Paragraph 30: “Each video volume corresponds to a spatial portion of pixels extending over a temporally contiguous sequence of frames and has a starting time and an ending time with respect to the video of which it is a part.”) by determining, using a plurality of semantic classifiers, (Paragraph 38: “volume identification involves training and applying weak volume classifiers based on user-specified labels.”) a likelihood of a semantic concept being depicted in a frame of the video and assigning a label corresponding to the semantic concept to the frame of the video based on the likelihood of the semantic concept being depicted in the frame of the video; (Paragraph 77 : “if video metadata 117A of the example video of FIG. 2 yielded the labels "dog", "running", and "cat", then each of the three volumes 220A-C is associated with all three of these labels. Volumes of videos lacking any labels are excluded from further processing.”)
selecting a plurality of representative frames of the video, (Paragraph 30: “Each video volume corresponds to a spatial portion of pixels extending over a temporally contiguous sequence of frames and has a starting time and an ending time with respect to the video of which it is a part.”) wherein each representative frame is selected based on the assigned label; (Paragraph 77: “In response to the selection of the option, the video search module 106 executes a query for other volumes having one of the same verified labels as the selected volume.”)
and generating a storyboard (Paragraph 97: “create a composite video from selected ones of the volumes”) that combines at least a portion of the plurality of representative frames of the video. (Paragraph 97: “determine the precise temporal and spatial portion of a video occupied by a volume and thereby create a repository of labeled volumes also enables users to easily create a composite video from selected ones of the volumes. For example, referring back to FIG. 8, in one embodiment selecting the "Add to new video" link 825 for a particular volume leads to another user interface 1000 for creating and editing a new composite video containing the volume, as illustrated in FIG. 10.”)

Regarding claims 2 and 12, Sukthankar discloses each representative frame of the plurality of representative frames of the video is selected based on the assigned label corresponding to a user interest (Paragraph 93: “users can submit more granular queries for particular video volumes matching concepts of interest, and not merely for entire videos.” ;Paragraph 93: “The user can then select a volume currently displayed in a video playback area (e.g., clicking on it) and then select an option such as "Find more like this." In response to the selection of the option, the video search module 106 executes a query for other volumes having one of the same verified labels as the selected volume.”)  and wherein the storyboard is an interest-based storyboard. (Paragraph 88: “These verified (high-confidence) labels can be used for a number of applications, such as training more accurate volume classifiers, providing more granular user video search, and enabling users to more easily form composite videos containing volumes of interest”)

Regarding claims 3 and 13, Sukthankar discloses further comprising determining the user interest based on prior videos viewed by the user. (Paragraph 95: “a user to quickly search for volumes similar to a volume being currently displayed. For example, assume a user is watching a video that has been processed in the manner described above, so that the particular volumes for that video are known. The user can then select a volume currently displayed in a video playback area.”)

Regarding claims 4 and 14, Sukthankar discloses further comprising determining the user interest based on user activity on sites that are different than a video hosting service associated with the video. (Paragraph 95: “the video search module 106 executes a query for other volumes having one of the same verified labels as the selected volume. Thus, for example, a user enthralled by the sight of a penguin sliding over the surface of an iceberg during playback of a video about life in the Antarctic could click on the volume containing the penguin to gain quick access to other scenes of penguins, either in that same video or in other videos”)

Regarding claims 5 and 15, Sukthankar discloses wherein each representative frame of the plurality of representative frames of the video is selected based on the assigned label corresponding to a search query entered by a user. (Paragraph 95: “The video search module 106 may thus identify videos that more accurately match the concepts in the user query. For example, the percentage of volumes having a label matching a search query can be used as an information retrieval measure to rank a given video, by increasing the ranking for videos with higher proportions of volumes matching the search query.”)

Regarding claims 6 and 16, Sukthankar discloses further comprising: 
generating a plurality of video segments for the video, wherein each video segment includes a chronological subset of frames from the video, (Paragraph 47: “generate the codebook the feature determination module 410 divides every volume of every video into sequential fixed-length segments … Each segment will contain the data for some number of frames, depending on the number of frames per second. Alternatively, the segments can be a fixed number of frames, rather than a fixed time duration. For each such segment, the feature determination module 410 extracts a representative feature vector--or a set of feature vectors, one for each of the different types of features--that describes the visual properties of the segment.”)  and wherein each frame is associated with at least one of the semantic features; (Paragraph 35: “The volume identification module 119 extracts from each of the videos 117. a set of volumes 330 based on the visual content of the video … volume identification module 119 has determined that each volume potentially represents a single semantically meaningful object or action “) and 
generating, for each video segment in the plurality of video segments, a score for each frame of the subset of frames of the video segment based at least on the semantic features, (Paragraph 56: “the feature vector for each segment may have its similarity to each code vector computed and stored as a normalized real number (a similarity or correspondence score). This embodiment is depicted in FIG. 5B, in which the first segment S.sub.1 has a correspondence of 0.1 (on a scale of 0.0 to 1.0, from least to most similar) to code vector CV.sub.1, a correspondence of 0.85 to code vector CV.sub.2, a correspondence of 0.0 to code vector CV.sub.3, and so on.”) wherein each representative frame for each video segment in the plurality of video segments is selected based on the scores for the frames in the video segment, (Paragraph 86: “ The score for the label "dog" is the highest score, considerably higher than the scores for any of the other labels, and is above a minimum score threshold, and hence is selected as a label for the volume.”; Paragraph 95: “the video search module 106 executes a query for other volumes having one of the same verified labels as the selected volume.”) and wherein the representative frame represents and summarizes the video segment. (Paragraph 97: “ enables users to easily create a composite video from selected ones of the volumes. For example, referring back to FIG. 8, in one embodiment selecting the "Add to new video" link 825 for a particular volume leads to another user interface 1000 for creating and editing a new composite video containing the volume, as illustrated in FIG. 10.”)

Regarding claims 7 and 17, Sukthankar discloses wherein the score comprises a semantic score that is generated by: 
identifying a plurality of semantic concepts for the video segment containing the frame by comparing each semantic feature generated for the chronological subset of frames (Paragraph 47: “generate the codebook the feature determination module 410 divides every volume of every video into sequential fixed-length segments … Each segment will contain the data for some number of frames, depending on the number of frames per second. Alternatively, the segments can be a fixed number of frames, rather than a fixed time duration. For each such segment, the feature determination module 410 extracts a representative feature vector--or a set of feature vectors, one for each of the different types of features--that describes the visual properties of the segment.”)  included in the video segment to a threshold, (Paragraph 85: “for each volume, the labels 705 corresponding to some set of the top classifiers scores 725 for that volume--e.g., the top score above some minimum value, and/or at least some threshold number of times as high as the average label score--are selected as the volume labels.”)
each semantic concept of the plurality of semantic concepts having the corresponding semantic feature greater than the threshold; (Paragraph 86: “The score for the label "dog" is the highest score, considerably higher than the scores for any of the other labels, and is above a minimum score threshold, and hence is selected as a label for the volume.”, it is noted that “ dog” is interpreted as “semantic concept”.)
for each semantic concept of the plurality of semantic concepts, determining a frame-level score for each frame of the chronological subset of frames in the video segment by determining an amount the semantic concept being present in the frame compared to a reference value; (Paragraph 80: “the percentage of volumes that have the most frequently occurring preliminary label. For example, if the label "dog" is the most frequently occurring volume label in cluster CL.sub.1, being a label for 80% of the volumes in that cluster, and if the threshold percentage for consistency is 75%, then each of the volumes with the label "dog" within CL.sub.1 are selected as being representative of "dog" with high probability …  using a relatively high threshold ensures that only clusters that are most likely representative of meaningful semantic objects are retained.”) and 
determining the semantic score for the frame by aggregating the frame-level scores of the frames in the segment. (Paragraph 66: “ a given volume has a segment S.sub.1 with a centroid at position (10, 10) and a corresponding code vector CV.sub.1, and a second segment S.sub.2 with a centroid at position (20, 30) and a corresponding code vector CV.sub.2, then the relationship "CV.sub.1 left-of CV.sub.2" holds in that instance, since S.sub.1 is located to the left of S.sub.2 (x-coordinate 10 of S.sub.1 is less than x-coordinate 20 of S.sub.2). Other comparisons would be computed in a similar manner, and the values aggregated in a manner similar to that depicted in FIG. 5C,”)

Regarding claims 10 and 20, Sukthankar discloses further comprising generating a segment table for the video, wherein the segment table stores the representative frames of the video and a plurality of semantic concepts associated with each of the representative frames. (Paragraph 86: “the following table depicts example scores for classifiers for some example set of labels {"cat", "dog", "running", "truck", "penguin", . . . } applied to some volume, normalized to the range [0, 1].
    PNG
    media_image1.png
    169
    588
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sukthankar et al (U.S. 20130114902 A1; Sukthankar), in view of Chechik et al (U.S. 20110047163 A1; Chechik)

Regarding claims 8 and 18, Sukthankar discloses all the claim invention except generating the score for the frame comprises combining semantic concepts and corresponding likelihood in the frame.
Chechik discloses generating the score for the frame comprises combining semantic concepts and corresponding likelihood in the frame. (Paragraph 30: “Each keyword score represents the relative strength of a learned association between a keyword and one or more features. Thus, the score can be understood to describe a relative likelihood that the keyword is descriptive of the frame's content.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Relevance-Based Image Selection” of Chechik into “High-Confidence Labeling Of Video Volumes In A Video Sharing Service” of Sukthankar in order to improving the media content most relevant to the user's search and enables the user to better assess the relevance of videos in the set of search results.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sukthankar et al (U.S. 20130114902 A1; Sukthankar), in view of Kumar et al (U.S. 20140037216 A1; Kumar)
Regarding claims 9 and 19, Sukthankar discloses generating the score for the frame comprises combining a semantic score and an aesthetic score by calculating the semantic score based on the determined semantic features, (Paragraph 86: “the following table depicts example scores for classifiers for some example set of labels {"cat", "dog", "running", "truck", "penguin", . . . } applied to some volume, normalized to the range [0, 1].”)  calculating the aesthetic score using a set of quality measures,(Paragraph 41: “For a given video, the stabilization algorithm outputs stabilized video as a well as a measure of the degree of background motion in each frame of the video.” and combining the semantic score and the aesthetic score.
However, Sukthankar does not disclose combining the semantic score and the aesthetic score.
Kumar  discloses combining the semantic score and the aesthetic score. (Paragraph 88: “When a plurality of quality attributes are determined for a given frame, they can be combined using any method known in the art to determine the overall visual quality score for the frame. For example, the image quality attributes can be combined using a weighted summation.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Identifying scene boundaries using group sparsity analysis” of Kumar into “High-Confidence Labeling Of Video Volumes In A Video Sharing Service” of Sukthankar in order to improving identifying key frames, identifying scene boundaries and forming video summaries in video analysis. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al (U.S. 7,627,823 B2), “Video Information Editing Method And Editing Device”, teaches about provide a video information editing method and editing device which realize editing of various types of preview videos and which easily enable editing of preview videos of a desired time length as well as a video information editing method and editing device related with generation of preview video of a video title.
Gu et al ( U.S. 6,907,853), “User Definable Windows For Selecting Image Processing Regions”, teaches about  a system and methods that allow a user of an image processing system such as a scene by scene color corrector to define a window derived from a key image for purposes of applying image processing only to selected regions of an image.
	Gao et al (U.S. 20120123780 A1), “Method And System For Video Summarization”, teaches about A video summary method comprises dividing a video into a plurality of video shots, analyzing each frame in a video shot from the plurality of video shots, determining a saliency of each frame of the video shot, determining a key frame of the video shot based on the saliency of each frame of the video shot, extracting visual features from the key frame and performing shot clustering of the plurality of video shots to determine concept patterns based on the visual features. The method further comprises fusing different concept patterns using a saliency tuning method and generating a summary of the video based upon a global optimization method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665